PER CURIAM.
The points presented in this appeal are, in our opinion, purely questions of fact. The chief one of these is whether one or the other witness, upon whose testimony the outcome of the lawsuit depended, was telling the truth. The appellants say the trial judge should have answered the question contrary to the way he did answer it. The conclusion upon the question of credibility is peculiarly one for the trier of the fact. Upon this and the other issues of fact there is ample testimony to support the conclusion of the District Judge and we cannot say that his conclusion was clearly erroneous.
The judgment is affirmed.